UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53815 ALTEGRIS QIM FUTURES FUND, L.P. (Exact name of registrant as specified in its charter) DELAWARE 27-0473854 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o ALTEGRIS PORTFOLIO MANAGEMENT, INC. 1200 Prospect Street, Suite 400 La Jolla, CA92037 (Address of principal executive offices) (zip code) (858) 459-7040 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Limited Partnership Interests Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ] No [X] TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Statements of Financial Condition 1 Condensed Schedules of Investments 2 Statements of Income (Loss) 6 Statements of Changes in Partners’ Capital (Net Asset Value) 7 Notes to Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II – OTHER INFORMATION 27 Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosure 27 Item 5. Other Information 27 Item 6. Exhibits 28 Signatures 29 Rule 13a–14(a)/15d–14(a) Certifications 30 Section 1350 Certifications 31 PART I – FINANCIAL INFORMATION Item 1: Financial Statements. ALTEGRIS QIM FUTURES FUND, L.P. STATEMENTS OF FINANCIAL CONDITION MARCH 31, 2014 (Unaudited) and DECEMBER 31, 2013 (Audited) ASSETS Equity in commodity broker account: Cash $ $ Restricted cash Restricted foreign currency (cost - $1,815,026 and $964,576) Unrealized gain on open commodity futures contracts - Cash Investment securities at value (cost - $64,452,859 and $75,554,580) Interest receivable Total assets $ $ Equity in commodity broker account: Foreign currency (proceeds - $1,796,829 and $905,251) $ $ Unrealized loss on open commodity futures contracts - Redemptions payable Subscriptions received in advance Incentive fees payable Management fee payable Service fees payable Brokerage commissions payable Administrative fee payable Payable to General Partner Other liabilities Total liabilities PARTNERS' CAPITAL (NET ASSET VALUE) General Partner Limited Partners Total partners' capital (Net Asset Value) Total liabilities and partners' capital $ $ See accompanying notes. - 1 - ALTEGRIS QIM FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS MARCH 31, 2014 (Unaudited) INVESTMENT SECURITIES Face Value Maturity Date Description Value % of Partners' Capital Fixed Income Investments U.S. Government Agency Bonds and Notes $ 4/1/2014 Federal Farm Credit Bank Disc Note, 0.01%* $ % 4/2/2014 Federal Home Loan Bank Disc Note,0.02%* % 4/4/2014 Federal Home Loan Bank Disc Note, 0.03%* % 4/1/2014 Federal Home Loan Bank, 0.17% % 4/2/2014 Federal Home Loan Bank, 0.06% % 6/2/2014 Federal Home Loan Bank, 0.11% % 7/24/2014 Federal Home Loan Bank, 0.19% % 9/12/2014 Federal Home Loan Bank, 0.21% % 9/18/2014 Federal Home Loan Bank, 0.17% % 11/12/2014 Federal Home Loan Bank, 0.13% % 11/20/2014 Federal Home Loan Bank, 0.13% % 1/16/2015 Federal Home Loan Bank, 0.25% % 3/20/2015 Federal Home Loan Bank, 0.13% % 8/14/2014 Federal Home Loan Mortgage Corp, 0.25% % 8/27/2014 Federal Home Loan Mortgage Corp, 1.00% % 6/4/2014 Federal National Mort Assoc Disc Note, 0.03%* % Total U.S. Government Agency Bonds and Notes (cost - $35,999,185) % U.S. Treasury Obligations $ 4/3/2014 United States Treasury Bill, 0.01%* % 4/10/2014 United States Treasury Bill, 0.08%* % 4/17/2014 United States Treasury Bill, 0.03%* % 4/15/2014 United States Treasury Note, 1.25% % 5/15/2014 United States Treasury Note, 1.00% % Total United States Treasury Obligations (cost - $16,003,729) % Corporate Notes $ 4/25/2014 Bank of Montreal, 0.10% % 4/7/2014 General Electric Co Disc Note, 0.05%* % 4/22/2014 The Norinchukin Bank, 0.21% % 4/4/2014 Sumitomo Mutsui Banking Corp, 0.16% % 4/21/2014 Sumitomo Mutsui Trust Bank Limited, 0.09% % 4/15/2014 Toyota Motor Credit Corp Disc Note, 0.05%* % Total Corporate Notes (cost - $12,449,945) % Total Investment Securities (cost - $64,452,859) $ % * The rate reported is the effective yield at time of purchase. See accompanying notes. - 2 - ALTEGRIS QIM FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS (continued) MARCH 31, 2014 (Unaudited) Range of Expiration Dates Number of Contracts Value % of Partners' Capital Long Futures Contracts: Currencies Jun 14 33 $ % Energy Apr 14 64 ) )% Interest Rates Jun 14 21 ) % Metals May 14 - Jun 14 56 ) )% Stock Indices Apr 14 - Jun 14 % Treasury Rates Jun 14 ) )% Total Long Futures Contracts ) )% Short Futures Contracts: Currencies Jun 14 76 ) % Energy May14 5 ) % Interest Rates Jun 14 % Metals May 14 20 ) )% Stock Indices Apr 14 - Jun 14 ) )% Treasury Rates Jun 14 ) )% Total Short Futures Contracts ) )% Total Futures Contracts $ ) )% See accompanying notes. - 3 - ALTEGRIS QIM FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2013 (Audited) INVESTMENT SECURITIES Face Value Maturity Date Description Value % of Partners' Capital Fixed Income Investments U.S. Government Agency Bonds and Notes $ 1/2/2014 Federal Farm Credit Bank Disc Note, 0.01%* $ % 1/9/2014 Federal Farm Credit Bank Disc Note, 0.02%* % 1/17/2014 Federal Farm Credit Bank, 0.14% % 1/2/2014 Federal Home Loan Bank Disc Note, 0.06%* % 2/20/2014 Federal Home Loan Bank, 0.13% % 3/28/2014 Federal Home Loan Bank, 0.13% % 4/1/2014 Federal Home Loan Bank, 0.13% % 4/2/2014 Federal Home Loan Bank, 0.17% % 6/2/2014 Federal Home Loan Bank, 0.13% % 7/24/2014 Federal Home Loan Bank, 0.18% % 9/12/2014 Federal Home Loan Bank, 0.16% % 9/18/2014 Federal Home Loan Bank, 0.17% % 11/12/2014 Federal Home Loan Bank, 0.18% % 11/20/2014 Federal Home Loan Bank, 0.14% % 8/14/2014 Federal Home Loan Mortgage Corp, 0.15% % 8/27/2014 Federal Home Loan Mortgage Corp, 0.11% % Total U.S. Government Agency Bonds and Notes (cost - $38,583,925) % Corporate Notes $ 1/10/2014 Albion Capital LLC, 0.10% % 1/3/2014 Banco del Estado de Chile, NY, 0.16% % 1/17/2014 Coca Cola Co Disc Note, 0.05%* % 1/16/2014 International Business Machines Co Disc Note, 0.02%* % 1/16/2014 Liberty Street Funding LLC, 0.132% % 1/2/2014 National Australian Bank Disc Note, 0.01%* % 1/15/2014 NetJets Corp Disc Note, 0.08%* % 1/8/2014 Norinchukin Bank Disc Note, 0.16%* % 1/2/2014 Sumitomo Mutsui Banking Co Disc Note, 0.18%* % 1/15/2014 Sumitomo Trust & Banking Co Disc Note, 0.18%* % 1/6/2014 Wal-Mart Stores Inc, 0.02% % 1/17/2014 Working Capital Management Co Disc Note, 0.113%* % Total Corporate Notes (cost - $24,759,001) % U.S. Treasury Obligations $ 1/2/2014 United States Treasury Bill, 0.001% % 2/15/2014 United States Treasury Note, 0.18% % 4/15/2014 United States Treasury Note, 0.14% % Total United States Treasury Obligations (cost - $12,211,654) % Total Investment Securities (cost - $75,554,580) $ % * The rate reported is the effective yield at time of purchase. See accompanying notes. - 4 - ALTEGRIS QIM FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS (continued) DECEMBER 31, 2013 (Audited) Range of Expiration Dates Number of Contracts Value % of Partners' Capital Long Futures Contracts: Currencies Mar 14 40 $ % Energy Jan 14 - Feb 14 63 ) )% Metals Mar 14 6 % Stock Indices Jan 14 - Mar 14 % Total Long Futures Contracts % Short Futures Contracts: Currencies Mar 14 42 % Energy Jan 14 24 ) % Interest Rates Mar 14 % Metals Feb 14 - Mar 14 8 % Stock Indices Jan 14 19 % Treasury Rates Mar 14 % Total Short Futures Contracts % Total Futures Contracts $ % See accompanying notes. - 5 - ALTEGRIS QIM FUTURES FUND, L.P. STATEMENTS OF INCOME (LOSS) FOR THE THREE MONTHS ENDED MARCH 31, 2(Unaudited) TRADING GAIN (LOSS) Gain (loss) on trading of commodity futures Realized $ $ ) Change in unrealized ) Brokerage Commissions ) ) Loss from trading futures ) ) Gain (loss) on trading of securities Realized Change in unrealized ) Gain from trading securities Gain (loss) on trading of foreign currency Realized Change in unrealized ) Gain from trading foreign currency Total trading loss ) ) NET INVESTMENT INCOME (LOSS) Income Interest income Expenses Management fee Service fees Professional fees Administrative fee Offering costs Incentive fees - Interest expense Other expenses Total expenses Net investment loss ) ) NET LOSS $ ) $ ) See accompanying notes. - 6 - ALTEGRIS QIM FUTURES FUND, L.P. STATEMENTS OF CHANGES IN PARTNERS' CAPITAL (NET ASSET VALUE) FOR THE THREE MONTHS ENDED MARCH 31, 2(Unaudited) Limited Partners Total Class A Class B Institutional Interests General Partner Balances at December 31, 2012 $ Transfers - ) - - Capital additions - Capital withdrawals ) - From operations: Net investment loss ) (8 ) Net realized loss from investments (net of brokerage commissions) Net change in unrealized gain from investments 3 Net loss ) Balances at March 31, 2013 $ Balances at December 31, 2013 $ Transfers - ) - - Capital additions - - - Capital withdrawals ) - From operations: Net investment loss ) (9 ) Net realized gain from investments (net of brokerage commissions) 1 Net change in unrealized loss from investments ) Net loss ) Balances at March 31, 2014 $ See accompanying notes. - 7 - ALTEGRIS QIM FUTURES FUND, L.P. NOTES TO FINANCIAL STATEMENTS NOTE 1 - ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES A. General Description of the Partnership Altegris QIM Futures Fund, L.P. (“Partnership”) was organized as a Delaware limited partnership in June 2009.The Partnership's general partner is Altegris Portfolio Management, Inc. (d/b/a Altegris Funds) ("General Partner").The Partnership speculatively trades commodity futures contracts, and may trade options on futures contracts, forward contracts and other commodity interests.The objective of the Partnership’s business is appreciation of its assets. It is subject to the regulations of the Commodity Futures Trading Commission (the “CFTC”), an agency of the United States (“U.S.”) government that regulates most aspects of the commodity futures industry; rules of the National Futures Association, an industry self-regulatory organization; and the requirements of commodity exchanges and Futures Commission Merchants (brokers) through which the Partnership trades. B. Method of Reporting The Partnership’s financial statements are presented in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”).The preparation of the financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported fair value of assets and liabilities, disclosures of contingent assets and liabilities as of March 31, 2014 and December 31, 2013, and reported amounts of income and expenses for the periods ended March 31, 2014 and 2013, respectively.Management believes that the estimates utilized in preparing the Partnership’s financial statements are reasonable; however, actual results could differ from these estimates and it is reasonably possible that the differences could be material. The financial information included herein is unaudited; however, such financial information reflects all adjustments which are, in the opinion of management, necessary for the fair presentation of the condensed financial statements for the interim period. C. Fair Value In accordance with the authoritative guidance under U.S. GAAP, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e. the “exit price”) in an orderly transaction between market participants at the measurement date. - 8 - ALTEGRIS QIM FUTURES FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) NOTE 1 - ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) C.Fair Value (continued) In determining fair value, the Partnership uses various valuation approaches. The authoritative guidance under U.S. GAAP establishes a fair value hierarchy for inputs used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Observable inputs are those that market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Partnership. Unobservable inputs reflect the Partnership’s assumption about the inputs market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The fair value hierarchy is categorized into three levels based on the inputs as follows: Level 1 – Unadjusted quoted prices in active markets for identical, unrestricted assets or liabilities that the Partnership has the ability to access at the measurement date; Level 2 – Quoted prices which are not active, or inputs that are observable (either directly or indirectly) for substantially the full term of the asset or liability; and Level 3 – Prices, inputs or exotic modeling techniques which are both significant to the fair value measurement and unobservable (supported by little or no market activity). The availability of valuation techniques and observable inputs can vary among assets and liabilities and is affected by a wide variety of factors, including the type of asset or liability, whether the asset or liability is new and not yet established in the marketplace, and other characteristics particular to the transaction. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Those estimated values do not necessarily represent the amounts that may be ultimately realized due to the occurrence of future circumstances that cannot be reasonably determined. Because of the inherent uncertainty of valuation, those estimated values may be materially higher or lower than the values that would have been used had a ready market for the asset or liability existed. Accordingly, the degree of judgment exercised by the Partnership in determining fair value is greatest for assets and liabilities categorized in Level 3. In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined by the lowest level input that is significant to the fair value measurement. - 9 - ALTEGRIS QIM FUTURES FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) NOTE 1 - ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) C.Fair Value (continued) Fair value is a market-based measure considered from the perspective of a market participant rather than an entity-specific measure. Therefore, even when market assumptions are not readily available, the Partnership’s own assumptions are set to reflect those that market participants would use in pricing the asset or liability at the measurement date. The Partnership uses prices and inputs that are current as of the measurement date, including prices and inputs during periods of market dislocation. In periods of market dislocation, the observability of prices and inputs may be reduced for many assets and liabilities. This condition could cause an asset or liability to be reclassified to a lower level within the fair value hierarchy. The Partnership values futures contracts at the closing price of the contract’s primary exchange.The Partnership includes futures contracts in Level 1 of the fair value hierarchy, as they are exchange traded derivatives. The fair value of U.S. government agency bonds and notes is generally based on quoted prices in active markets. When quoted prices are not available, fair value is determined based on a valuation model that uses inputs which include interest-rate yield curves, cross-currency-basis index spreads, and country credit spreads similar to the bond in terms of issue, maturity and seniority. U.S. government agency bonds and notes are categorized in Level I or Level 2 of the fair value hierarchy. As of March 31, 2014 and December 31, 2013 none of the Partnership’s holdings in U.S. government agency bonds and notes were fair valued using valuation models. The fair value of U.S. treasury obligations is generally based on quoted prices in active markets. U.S. treasury obligations are categorized in Level 1 of the fair value hierarchy. The fair value of corporate notes is determined using recently executed transactions, market price quotations (where observable), notes spreads or credit default swap spreads. The spread data used are for the same maturity as that of the notes. If the spread data does not reference the issuer, data that references a comparable issuer is used. When observable price quotations are not available, fair value is determined based on cash flow models with yield curves, notes, or single-name credit default swap spreads and recovery rates based on collateral values as key inputs. These valuation methods represent both a market and income approach to fair value measurement. Corporate notes are categorized in Level 2 of the fair value hierarchy; however, in instances where significant inputs are unobservable, they are categorized in Level 3 of the hierarchy. As of March 31, 2014 and December 31, 2013 none of the Partnership’s holdings in corporate notes were fair valued using valuation models. - 10 - ALTEGRIS QIM FUTURES FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) NOTE 1 - ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) C.Fair Value (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. There were no changes in the Partnership’s valuation methodology during the periods ended March 31, 2014 and December 31, 2013. The following table presents information about the Partnership’s assets and liabilities measured at fair value as of March 31, 2014 and December 31, 2013: March 31, 2014 Level 1 Level 2 Level 3 Balance as of March 31, Assets Futures contracts (1) $ $
